UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1217



JAMES BULL,

                                            Plaintiff - Appellant,

          versus

AVX CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-94-2291-4-22JI)


Argued:   April 9, 1997                       Decided:   May 2, 1997


Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


ARGUED: Eugene Noel Zeigler, Jr., ZEIGLER & GRAHAM, Florence, South
Carolina, for Appellant. Thomas Allen Bright, HAYNSWORTH, BALDWIN,
JOHNSON & GREAVES, Greenville, South Carolina, for Appellee. ON
BRIEF: Ellison F. McCoy, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES,
Greenville, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Bull sued his employer, AVX Corporation, alleging that

he had been unlawfully discriminated against on account of his race

and national origin by AVX's failure to grant him any of twelve

promotions for which he applied during the first six years of his

employment.   See 42 U.S.C. § 2000e-2(a) (proscribing employers
covered by Title VII from discriminating against any individual

with respect to his terms or conditions of employment "because of

such individual's race . . . or national origin"). AVX's two most
recent rejections of Bull's attempts at advancement were the sub-

ject of a bench trial before the district court.   Bull appeals the

court's entry of judgment in favor of AVX on both claims.
     We have considered the briefs and arguments of the parties,

and we affirm the judgment of the district court for the reasons

stated by that court in its memorandum of findings and conclusions

accompanying the judgment. James Bull v. AVX Corporation, No. CA-

94-2291-4-22JI (D.S.C., January 17, 1996).




                                                          AFFIRMED




                                2